UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1256



DIRECTV INCORPORATED,

                                               Plaintiff - Appellee,

          versus


LARRY KEY,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-03-321)


Submitted:   May 27, 2005                     Decided:   June 8, 2005


Before WILLIAMS, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Curtis T. Brown, LAW OFFICES OF CURTIS T. BROWN, Norfolk, Virginia,
for Appellant. Elizabeth F. Edwards, Brian E. Pumphrey, MCGUIRE
WOODS LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Larry Key appeals the magistrate judge’s orders imposing

sanctions against Key’s counsel for discovery abuses.*     We have

reviewed the record and find no reversible error.   Accordingly, we

affirm for the reasons stated by the district court.   See DIRECTV,

Inc. v. Key, No. CA-03-321 (E.D. Va. Oct. 17 & Dec. 31, 2004).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge.

                              - 2 -